                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

WILLIAM W. BOSTER, JR.,

         Plaintiff,

v.                                   Civil Action No. 2:17-cv-03857

LIVE WELL FINANCIAL, INC. and
COMPU-LINK COPRORATION,
d/b/a CELINK,

         Defendants.


                     MEMORANDUM OPINION AND ORDER



         Pending is a motion for summary judgment filed by the

plaintiff, William W. Boster (“Mr. Boster”), on May 21, 2018,

and a joint motion for summary judgment filed by the defendants,

Live Well Financial, Inc. (“Live Well”) and Compu-Link

Corporation, d/b/a Celink (“Celink”), also on May 21, 2018.


                            I. Background



         This case involves a dispute between Mr. Boster, who

took out a reverse mortgage on behalf of his mother as her

attorney-in-fact under a durable power of attorney, and Live

Well and Celink, the servicer and sub-servicer of the loan.     Mr.

Boster now seeks to nullify the loan on the alleged grounds that

it was illegal.
         On June 26, 2007, Mr. Boster’s Mother, Wanda Jean

Boster, conveyed to the plaintiff a remainder interest in her

home located in Nitro, West Virginia, in which she reserved a

life estate for herself.     Defs.’ Mot. Summ. J., Ex. A at ¶ 4;

Pl.’s Mot. Summ. J. 1.     The mother died November 25, 2016.

Defs.’ Mot. Summ. J., Ex. A at ¶ 4.    Mr. Boster currently

resides in the home.     Pl.’s Mot. Summ. J. 1.


         In July 2007, Wanda Jean Boster provided Mr. Boster

with a power of attorney over “any mortgages, loans, deed of

trust on any of [her] real property or interests.”     Defs.’ Mot.

Summ. J., Ex. A. at ¶ 4.     In March 2014, several years after the

creation of the remainder interest, Mr. Boster sought a reverse

mortgage loan on behalf of his mother to provide necessary funds

for her care.   Defs.’ Mot. Summ. J. 3; Pl.’s Mot. Summ. J. 1.

To obtain the loan through the Home Equity Conversion Mortgage

(“HECM”) program, the plaintiff attended required counseling

wherein he signed the Certificate of HECM Counseling, which

provided that the HECM would be “due and payable when no

remaining borrower lives in the mortgaged property, or when any

other covenants of the mortgage have been violated.     (Borrowers

are those parties who have signed the Note and Mortgage or Deed

of Trust.)”   Defs.’ Mot. Summ. J. 3-4, Ex A ¶ 4; Ex. D.      As will




                                   2
be seen, Mr. Boster did not sign the Note in issue here and thus

was not a “borrower.”


             On March 20, 2014, Mr. Boster, solely as attorney-in-

fact for his mother, executed two promissory notes for a

federally-insured loan under the HECM program, one with Proficio

Mortgage Ventures LLC (“Proficio”), and the other with the

Secretary of HUD (collectively, the “Note”).       Defs.’ Mot. Summ.

J. at Ex. E ¶ 5; Ex. F.       Mr. Boster signed the Note as “Wanda

Jean Boster by William Wayne Boster, as Attorney-in-Fact” and

signed a “Home Equity Conversion Mortgage Loan Agreement” (“Loan

Agreement”) as his mother’s attorney-in-fact.       Id. at Ex. A ¶ 4;

Ex. G.   And so, he signed neither the Note nor the Loan

Agreement in his personal capacity.       Id. at 4; Compl. ¶ 32.


             Because Mr. Boster held a remainder interest in the

property, he signed two deeds of trust (“Deed of Trust”), which

pledged the property as collateral for the Note.       Id. at Ex. E ¶

4; Ex. H.1    The Deed of Trust required payment of “all property

charges consisting of taxes . . . and hazard insurance

premiums.”    Id. at Ex. H.    It stated that the lender could

collect fees and charges authorized by HUD as grounds for

acceleration, and also require payment in full if “[a] Borrower



1 The Note, Loan Agreement, and Deed of Trust collectively are
referred herein as the “Reverse Mortgage” or the “Loan.”
                                     3
dies and the Property is not the principal residence of at least

one surviving Borrower.”     Id.   The Loan could also be declared

due and payable, with HUD’s approval, if “[a]n obligation of the

Borrower under th[e] Security Instrument is not performed.”        Id.


            Mr. Boster also signed four documents as attorney-in-

fact which explained his role as a non-borrowing resident: (1)

Non-Borrowing Resident Disclosure; (2) Important Notice to Non-

Borrowing Spouse or Resident; (3) Ownership Interest

Certification; and (4) Notice to Non-Borrowing Spouse or

Resident.    Defs.’ Mot. Summ. J. at Ex. A ¶ 4; Ex. I.     Each

document indicated    that “[i]f the borrowing homeowner

predeceases you or otherwise no longer occupies the property as

their property residence, the reverse mortgage will become due

and payable.”   Id. at Ex. I.


            Defendant Live Well took the Loan by assignment from

Proficio on April 2, 2014.    Compl. ¶ 16; Defs.’ Mot. Summ. J. at

Ex. E ¶ 3.   The Loan was serviced by defendant Celink.       Compl. ¶

20; Defs.’ Mot. Summ. J. at Ex. A ¶¶ 4-6.        Pursuant to the

Reverse Mortgage, Mrs. Boster was required to pay the taxes and

insurance on the home to avoid defaulting on the Loan.        Defs.’

Mot. Summ. J. at Ex. E ¶¶ 4, 6.     Mrs. Boster immediately

defaulted on these obligations.        Id. at Ex. E ¶ 7.




                                   4
          As a result of Mrs. Boster’s failure to pay taxes and

insurance on the property, Live Well fulfilled these payment

obligations on her behalf in order to “protect its collateral.”

Id. at Ex. E ¶ 8.    Those payments by Live Well began in October

2014 and ended in June 2017; however, the defendants claim that

even after Live Well transferred the Reverse Mortgage to TIAA

FSB d/b/a EverBank (“Everbank”) on March 15, 2017, Live Well

retained servicing rights and continued to advance funds for

taxes and insurance on the home into 2018.    Defs.’ Mot. Summ. J.

at Ex. E ¶ 16.    After this transfer, defendant Live Well became

merely a servicer of the Loan and defendant Celink became the

sub-servicer.    The defendants currently hold these roles with

respect to the reverse mortgage.


          On June 2, 2016, Celink sent Mrs. Boster a letter to

inform her that Live Well advanced funds on June 1, 2016 to pay

for delinquent taxes and/or insurance on the Loan.    Defs.’ Mot.

Summ. J. at Ex. A ¶ 4; Ex. E ¶ 11; Ex. J.    Celink further

indicated that the Loan was “now considered to be in

‘Tax/Insurance Default’ status” and accordingly, she was

required to pay $410.00 in order to cure the default.    Id. at

Ex. A.   Subsequently, Celink sent several more letters on Live

Well’s behalf regarding her delinquent tax/insurance, but she




                                   5
failed to make the $410.00 payment during that time.       Defs.’s

Mot. Summ. J. 7, Ex. A ¶ 4; Ex. K.


         In light of Mrs. Boster’s continued failure to meet

her insurance and tax payment obligations, which constituted

default under the loan agreement, Seneca Trustees, Inc.

(“Seneca”), began initiating foreclosure on her home and

notified Mr. Boster and his mother of this by letter dated

October 19, 2016.   Id. at Ex. A ¶ 4; Ex. L.      On or around

November 10, 2016, Celink received a check in the amount of

$410.00 for the outstanding taxes/insurance payment, but there

was also $151.36 due for additional taxes and insurance that

Celink did not receive at that time.        Id. at Ex. A ¶ 8.    On

November 16, 2016, Samuel I. White, P.C., attorney for Celink,

sent a letter addressed to Mrs. Boster that she had breached the

terms of the Note by failing “to pay the installments

hereinafter stated.”   Id. at Ex. A ¶ 4; Ex. M.      The installments

totaled $66,590.23 and included: an unpaid principal balance of

$54,476.16; accrued interest in the amount of $7,752.94;

mortgage insurance (“MIP”) in the amount of $4,209.77; and taxes

in the amount of $151.36.   Id.   Pursuant to the letter, she was

given 30 days to cure the breach.     Id.


         Shortly after Mrs. Boster passed away on November 25,

2016, Celink received on December 8, 2016 a check in the amount

                                  6
of $151.36 for the outstanding taxes and insurance.    Defs.’ Mot.

Summ. J. 7, Ex. A ¶ 9.    Because Mrs. Boster died, the $156.36

and $410.00 payments were both returned to the sender.

Defs.’sMot. Summ. J. 8, Ex. A ¶ 10.    In light of his mother’s

death, Celink called Mr. Boster that same day and “advised him

of five options with no recourse: (1) sell the Property; (2)

refinance the Property; (3) short sale of the Property; (4)

deed-in-lieu of foreclosure; or (5) foreclosure.”    Defs.’ Mot.

Summ. J. 8, Ex. A ¶ 11.


            On December 27, 2016, Seneca sent notice to Mrs.

Boster and her son, informing them that the Loan would be

accelerated, and the property would be sold pursuant to the Deed

of Trust.    Defs.’ Mot. Summ. J. at Ex. A ¶ 4; Ex. N; Pl.’s Mot.

Summ. J. 2-3.   Mr. Boster sought counsel to avoid eviction.

Pl.’s Mot. Summ. J. 3.    On February 27, 2017, Mr. Boster sent

Proficio, Live Well, and Seneca Trustees, Inc., a letter

indicating that he was rescinding the Loan and security interest

pursuant to 15 U.S.C. § 1635.    Pl.’s Mot. Summ. J. at Ex. 3.     He

claims that “[n]o action was taken within the 20 days allowed

after receipt of that notice to release the lien on plaintiff’s

home or to seek a court order to alter the statutory revision

process.”    Pl.’s Mot. Summ. J. 3.




                                  7
            As noted, on March 15, 2017, Live Well transferred the

Reverse Mortgage, including the Deed of Trust, to EverBank.

Defs.’ Mot. Summ. J. 8, Ex. E ¶ 13; Pl.’s Mot. Summ. J. 3.      By

letter dated March 16, 2017, addressed to Mrs. Boster, notice of

the transfer was given by Live Well.      Ex. E ¶¶ 14, 15; Ex. O.


            On July 3, 2017, Mr. Boster brought this action in the

Circuit Court of Kanawha County, West Virginia.     With the

consent of Celink, Live Well timely removed the case to this

court, invoking diversity jurisdiction pursuant to 28 U.S.C. §

1332.     Notice of Removal ¶¶ 6, 11.   Plaintiff’s complaint

asserts two counts against the defendants.


            First, Mr. Boster asks in Count I that the court

“declare defendants’ claimed lien void and unenforceable, and to

enter a preliminary and a permanent injunction barring

defendants from any action to enforce or assign it.”      Compl. ¶

59.     Mr. Boster asserts that the lien is unenforceable because

the Loan violates the West Virginia Residential Mortgage Lender,

Broker, and Servicer Act (“RMLBSA”), W. Va. Code § 31-17-1, et

seq., and because the reverse mortgage has been rescinded under

the Truth in Lending Act, (“TILA”), see 15 U.S.C. § 1635.


            It is noted that the court, by ordered entered on

defendants’ motion to dismiss on March 30, 2018, dismissed two

other grounds raised by plaintiff for Count I relief, consisting
                                   8
of the West Virginia Reverse Mortgage Enabling Act (“Reverse

Mortgage Act”), W. Va. Code § 47-24-1, et seq., and the West

Virginia Consumer Credit and Protection Act (“WVCCPA”), W. Va.

Code § 46A-2-104(a).   See Id. at ¶¶ 47-49, 53-55.


          Second, he asserts in Count II that defendants engaged

in illegal debt collection acts in violation of provisions of

the WVCCPA, W. Va. Code §§ 46A-2-127, 46A-2-128.     Id. ¶¶ 66-67.


          Plaintiff in his motion for summary judgment seeks

judgment as a matter of law only on Count I.    Defendants move

for summary judgment only as to the RMBLSA claim under Count I,

and as to all of the Count II debt collection claim.


                        II. Legal Standard



          A party is entitled to summary judgment “if the

pleadings, the discovery and disclosure materials on file, and

any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a

matter of law.”   Fed. R. Civ. P. 56(c).   Material facts are

those necessary to establish the elements of a party’s cause of

action.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).




                                 9
            A genuine issue of material fact exists if, in viewing

the record and all reasonable inferences drawn therefrom in a

light most favorable to the non-moving party, a reasonable fact-

finder could return a verdict for the non-movant.      Id.   The

moving party has the burden of showing - “that is, pointing out

to the district court - that there is an absence of evidence to

support the nonmoving party’s case.”       Celotex Corp. v. Catrett,

477 U.S. 317, 325 (1986).    If the movant satisfies this burden,

then the non-movant must set forth specific facts as would be

admissible in evidence that demonstrate the existence of a

genuine issue of fact for trial.       Fed. R. Civ. P. 56(c); id. at

322-23.   A party is entitled to summary judgment if the record

as a whole could not lead a rational trier of fact to find in

favor of the non-movant.    Williams v. Griffin, 952 F.2d 820, 823

(4th Cir. 1991).


                            III. Discussion



A. Count I


            1. RMBLSA


            The defendants vigorously contend that the plaintiff

has no standing to maintain this action because he is not a

borrower.    The plaintiff responds by contending that RMBLSA, §

31-17-17 et. seq., authorizes a suit for willful violations even

                                  10
though he is not a borrower.   In the alternative, he claims

that, inasmuch as he signed the Deed of Trust in his personal

capacity, there exists a “jury question as to whether he is or

is not a ‘borrower.’”


         Under RMBLSA, a court may cancel “any primary or

subordinate mortgage loan . . . made in willful violations of

the provisions of this article.”     W. Va. Code § 31-17-17(a).

“Any agreement whereby the borrower waives the benefits of this

article shall be deemed to be against public policy and void.”

Id. § (b).   And, “[a]ny residential mortgage loan transaction in

violation of this article shall be subject to an action, which

may be brought in a circuit court having jurisdiction, by the

borrower seeking damages, reasonable attorneys fees and costs.”

Id. § (c).


         The plaintiff’s assessment of 17(a) of the Act is

misplaced.   It does not allow for virtually anyone to maintain

an action under this provision, but rather those who are vested

with a cause of action thereunder.    The mere fact that

“borrower” is used in subsections (b) and (c), whereas not in

(a), is of no moment.   As similarly resolved in Consolo v. Bank

of America and   Williams v. Nationstar Mortgage, LLC, signing

the Deed of Trust in his personal capacity as “RemainderMan”

does not create a question of material fact as to whether Mr.

                                11
Boster was a “borrower” on the Reverse Mortgage.     See Consolo v.

Bank of America, 2017 WL 1739171, at *1 (D. Mass. 2017);

Williams v. Nationstar Mortgage, LLC, 2015 WL 6407493, at *1, *3

(Pa. Com. Pl. 2015).


         Accordingly, the plaintiff is not a borrower and thus

lacked standing to bring a cause of action under RMBLSA.


         2. Rescission


         The plaintiff moves for judgment as a matter of law on

his claim made pursuant to the Truth in Lending Act (“TILA”).

First, the defendants argue that plaintiff failed to assert a

TILA claim in his complaint and therefore cannot move for

summary judgment thereon.   Although it is true that “the

complaint must contain sufficient facts to state a claim that is

plausible on its face it nevertheless need only give the

defendant fair notice of what the claim is and the grounds on

which it rests.”   Wright v. North Carolina, 787 F.3d 256, 263

(4th Cir. 2015).   Thus, “a complaint is to be construed

liberally so as to do substantial justice.”    Id.


         In his complaint, Mr. Boster did not assert TILA

rescission as a separate count.    He did, however, contend the

following just prior to and within Count I:

    50. Thereafter, on February 27, 2017, plaintiff also
    served Proficio and LWF [Live Well] with notice

                                  12
    rescinding the March 20, 2014 loan in accordance with
    law.

    51. That notice was legally effective upon that date
    to render the lien defendants’ claim upon plaintiff’s
    fee simple remainder interest in his home void and
    unenforceable.

    52. Consequently, the March 20, 2014 reverse mortgage
    loan and the Deeds of Trust securing it are lawfully
    void and unenforceable by operation of law, including
    pursuant to W. Va. Code § 31-17-17.

    . . .

    55. As a result, plaintiff may not be held liable for
    payment of his mother’s reverse mortgage through the
    sale of his home.

         Count I – DECLARATORY JUDGMENT AND INJUNCTION

    56. Defendants claim a first lien encumbering
    plaintiff’s fee simple ownership interest in his home
    pursuant to the March 20, 2014 Deeds of Trust.

    57. While that lien is void and unenforceable as a
    matter of law, defendants have not released that lien.
    It continues of record and thereby falsely, illegally,
    and unconscionably subjects plaintiff’s home to
    foreclosure and sale for the debt of another.

    58. That lien constitutes a cloud on plaintiff’s
    title for which plaintiff has no adequate remedy at
    law.

    59. Plaintiff therefore asks the Court to declare
    defendants’ claimed lien void and unenforceable . . .

    . . .

Compl. ¶ 50-52, 55-59.   In these allegations, plaintiff

references the letter sent to the defendants, in which he sought

to rescind the Loan pursuant to TILA, and claims that, as a

result, he is not liable for payment.   See Pl.’s Mot. Summ. J.

                                13
at Ex. 3.    Paragraphs 50, 51, 52, and 55 can thus be read into

Count I as a claim asserted under TILA, and the court will

consider it on the merits.


            Mr. Boster would not ordinarily be considered a

“consumer” with a statutory right to rescind because he is not a

borrower.    However, Regulation Z defines “consumer” as the

following:

     Consumer means a cardholder or natural person to whom
     consumer credit is offered or extended. However, for
     purposes of rescission under §§ 1026.15 and 1026.23,
     the term also includes a natural person in whose
     principal dwelling a security interest is or will be
     retained or acquired, if that person's ownership
     interest in the dwelling is or will be subject to the
     security interest. For purposes of §§ 1026.20(c)
     through (e), 1026.36(c), 1026.39, and 1026.41, the
     term includes a confirmed successor in interest.

12 C.F.R. § 1026.2(a)(11).    Mr. Boster claims the home in

question has “been his personal residence . . . at all times

relevant to this claim.”     Compl. ¶ 8.   The defendants

acknowledge that he is “continuing to live in the property

without paying monthly principal and interest payments.”       Defs.’

Mot. Summ. J. at 1-2.


            Because the Loan is secured by Mr. Boster’s principal

dwelling and he has a remainder interest in the home, Mr. Boster

is a consumer for purposes of TILA rescission.     See Compl. ¶ 8,

23-25; Defs.’ Mot. Summ. J. 1; Defs.’ Resp. in Opp. at Exs. A,

B.   Thus, he has standing to assert TILA rescission.
                                  14
         TILA gives borrowers the right to rescind covered loan

transactions “until midnight of the third business day following

the consummation of the transaction or the delivery of the

[required] information and rescission forms . . . together with

a statement containing the material disclosures . . . whichever

is later,” but not longer than three years following the closing

or consummation.    15 U.S.C. § 1635(a),(f).   The borrower must

provide written notice of the rescission, after which the

creditor has twenty days to “return any money or property . . .

and shall take any action necessary to reflect the termination

of the security interest.”   12 C.F.R. § 1026.23(a), (d).    Once

the creditor satisfies its obligations, the borrower must either

tender any money or property received from the creditor or its

reasonable value.   Id. at § 1026.23(d)(3).    The procedures for

the return of money or property by both parties “may be modified

by court order.”    Id. at § 1026.23(d)(4).


         More specifically, as part of the material disclosure

delivery requirement, Regulation Z mandates that creditors

deliver the information that must be provided to satisfy the

requirements in § 1026.6 with respect to “the method of

determining the finance charge and the balance upon which a

finance charge will be imposed, the annual percentage rate, the

amount or method of determining the amount of any membership or


                                 15
participation fee that may be imposed as part of the plan, and

the payment information described in § 1026.40(d)(5)(i) and (ii)

that is required under § 1026.6(e)(2).”   Id.   Regulation Z

further requires delivery of “two copies of the notice of the

right to rescind to each consumer entitled to rescind,” and must

“clearly and conspicuously” disclose the retention or

acquisition of a security interest in the consumer’s principal

dwelling, the consumer’s right to rescind the transaction, how

to exercise that right, the effects of rescission, and the date

the rescission period expires.   Id. at § 1026.15(b).


         Although the plaintiff states in his briefing that

there is no proof that he received two copies of notice and the

material disclosures, the reality is that plaintiff has provided

no evidence that he has not received them.   The defendants,

quite contrarily, have presented documentation with supporting

testimonial evidence from the declaration of Philip Gwaltney,

showing that Mr. Boster specifically acknowledged receipt of the

material disclosures and two copies of notice of the right to

rescind, marked as received on March 20, 2014, the day of the

closing of the transaction.   Defs.’ Resp. in Opp. at Ex. H ¶ 16-

18; Ex. A-C.   TILA provides that “written acknowledgment of

receipt of any disclosures required under this subchapter . . .

create[s] a rebuttable presumption of delivery thereof.”   15


                                 16
U.S.C. § 1635(c).   Plaintiff has failed to rebut that

presumption with any evidence, testimonial or otherwise.


         Accordingly, the plaintiff has failed to demonstrate

that no genuine issue of material fact exists as to whether he

received proper notice and the necessary disclosures required

under TILA.   And so, there remains a triable issue of whether

plaintiff’s attempt to rescind the loan was valid, inasmuch as

his rescission letter was clearly outside of the normal three-

day time limitation, but within the three year period entitled

to those consumers who have not received the required

documentation.   Therefore, summary judgment must be denied on

this claim.


B. Count II


         The defendants similarly attack Count II of Mr.

Boster’s complaint on standing grounds, and claim he is not a

consumer entitled to a private right of action under the WVCCPA.

Count II alleges that defendants violated the WVCCPA because,

“[i]n attempting to collect the claim, defendants made false,

misleading, and deceptive representations in violation of W. Va.

Code § 46A-2-127,” and “used unfair and unconscionable means in

violation of W. Va. Code § 46A-2-128.”   Compl. ¶¶ 66-67.   Mr.

Boster requests that this court “quiet title to his home . . .

and to award him all relief to which he may be entitled in law
                                17
or equity, including a reasonable attorney fee and the costs of

this litigation.”    Id. at 10.   He asserts that he is entitled to

this relief because “[t]he reverse mortgage loan is a ‘claim’ as

defined by and subject to W, Va. Code § 46A-2-122 et seq.,”

“plaintiff is a ‘consumer’ as defined within and protected by W.

Va. Code § 46A-2-122 et seq.,” and defendants were “at all times

debt collectors subject to and governed by W. Va. Code § 46A-2-

122 et seq.”    Id. at ¶¶ 62-63, 65.


         The applicable definition of a “consumer” for this

purpose is “any natural person obligated or allegedly obligated

to pay any debt.”   W. Va. Code § 46A-2-122.    As this court

previously determined on the motion to dismiss, Mr. Boster is

not obligated to pay a debt because he signed the Note only as

his mother’s power of attorney, and is not obligated to pay a

debt merely because he could pay such debt in order to retain

the property.   See McNeely v. Wells Fargo Bank, N.A., 115 F.

Supp. 3d 779, 785 (S.D.W. Va. 2015) (holding that Mr. McNeely

was not a “consumer” pursuant to W. Va. Code § 46A-2-122(a)

because “Mr. McNeely did not sign and was not a party to either

of the loans at issue, which were all signed by Mrs. McNeely”);

Bishop v. Quicken Loans, Inc., 2011 U.S. Dist. LEXIS 37647, at

*32 (S.D. W. Va. 2011) (holding that plaintiff who executed a




                                  18
deed of trust, but not the underlying note, is not a “consumer”

under the WVCCPA).


          And so, the sole question that remains in this respect

is whether Mr. Boster was “allegedly obligated” to pay a debt.

See W. Va. Code § 46A-2-122.     “Courts consider a person

‘allegedly obligated’ to pay a debt when the creditor has

‘represented to [him] that [he] is personally liable on the

debt.”   McNeely 115 F. Supp. 3d at 784 (S.D. W. Va. 2015)

(quoting Fabian v. Home Loan Ctr., Inc., 2014 U.S. Dist. LEXIS

56954, *20 (N.D. W. Va. 2014).    “The term ‘alleged obligation’

extends the reach of the WVCCPA to certain collection activities

conducted without regard to whether the debt is actually owed.”

McGuire v. Jim Walter Homes, LLC, 2014 U.S. Dist. LEXIS 146198,

*19 (S.D. W. Va. 2014); see also Croye v. GreenPoint Mortg.

Funding, Inc., 740 F. Supp. 2d 788, 787 (S.D. W. Va. 2010)

(“While it is unlikely that Mr. Croye was ever legally obligated

to pay the mortgage loans . . . . repeated efforts to collect

payment from him suggest the existence of an alleged obligation

of Mr. Croye to pay the loans.”).


          The plaintiff claims there is “sufficient evidence in

the record to allow a reasonable jury to conclude that by the

documents Mr. Boster signed in his personal capacity[,] he

contractually ‘incurred debt,’ became obligated or allegedly

                                  19
obligated to pay any debt, and/or assumed liability for the

mortgage debt.”   Pl.’s Resp. to Defs.’ Mot. Summ. J. 12.

However, the evidence supports the contrary.     For example,

monthly mortgage statements were addressed to Mrs. Boster or her

estate.   Defs.’ Mot. Summ. J. 18.    In addition, the November 16,

2016 letter from Samuel L. White was addressed solely to Mrs.

Boster, who was still alive at the time the letter was sent.

Id. at Ex. M.   The December 27, 2017 letter from Seneca, though

addressed to both Mrs. Boster and Mr. Boster, never indicated

that the plaintiff was required to pay the balance of the Loan.

Id. at Ex. N.   Instead, it merely provided notice that the Loan

was due and payable and that the property would be sold the

following year.   Id.


          The court believes that the monthly mortgage

statements and letters addressed specifically to Mrs. Boster

demonstrate that the defendants’ collection practices made clear

that Mrs. Boster was the sole obligor.     Further, the plaintiff

attended counseling and signed the Certificate, which defined

the definition of “borrowers” as “those parties who have signed

the Note and Mortgage or Deed of Trust.”     He, of course, did not

sign the Note in his individual capacity.     Moreover, Mr. Boster

signed several documents which indicated that he was a non-

borrowing resident of the property.


                                20
         In conclusion, the record is devoid of any indication

that the defendants’ collection practices suggested to the

plaintiff that he was allegedly obligated for his mother’s debt,

and the plaintiff has failed to point to any facts to suggest

otherwise.    See Gilbert Imported Hardwoods, Inc. v. Holland, 176

F. Supp. 2d 569, 578 (S.D. W. Va. 2001) (“If the movant

satisfies [its] burden” “of showing . . . that there is an

absence of evidence to support the nonmoving party’s case[,]”

“then the non-movant must set forth specific facts as would be

admissible in evidence that demonstrate the existence of a

genuine issue of fact for trial.” (quotations omitted)).

Accordingly, the plaintiff lacked standing to file suit under

the WVCCPA, and the defendants are entitled to summary judgment

on this count.


                           III. Conclusion


         For the foregoing reasons, it is ORDERED that:


1. The defendants’ motion for summary judgment be, and hereby

is, granted as to RMBLSA in Count I and granted as to the

entirety of Count II.


2. The plaintiff’s motion for summary judgment be, and hereby

is, denied.




                                 21
3. Count I be, and hereby is, dismissed, except as it relates to

the Truth in Lending Act claim.


4. Count II be, and hereby is, dismissed.


         The Clerk is directed to transmit copies of this order

to all counsel of record and to any unrepresented parties.


                                  ENTER: March 25, 2019




                                  22
